UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7620


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

REGINALD LEON EDWARDS, a/k/a Reginald L. Edwards,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.   Norman K. Moon, Senior
District Judge. (6:07-cr-00014-NKM-1)


Submitted:   December 20, 2012            Decided:   December 27, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Reginald Leon Edwards, Appellant Pro Se.  Donald Ray Wolthuis,
Assistant  United  States   Attorney, Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Reginald      Leon    Edwards      appeals   the   district         court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a

sentence reduction based on Amendment 750 to the crack cocaine

Sentencing Guidelines.           We review the district court’s decision

for abuse of discretion; however, “[w]e review de novo . . . a

court’s conclusion on the scope of its legal authority under

§ 3582(c)(2).”      United States v. Munn, 595 F.3d 183, 186 (4th

Cir. 2010).      As the district court properly found, Edwards was

sentenced pursuant to the statutory mandatory minimum term of

imprisonment and therefore is not eligible for a reduction via

§ 3582(c)(2).      See id. at 187 (“[A] defendant who was convicted

of   a   crack   offense        but    sentenced   pursuant        to    a    mandatory

statutory minimum sentence is ineligible for a reduction under

§ 3582(c)(2).”) (citing United States v. Hood, 556 F.3d 226,

235–36 (4th Cir. 2009)).              Accordingly, we grant leave to proceed

in forma pauperis, and we affirm for the reasons stated by the

district court.          United States v. Edwards, No. 6:07-cr-00014-

NKM-1 (W.D. Va. Sept. 11, 2012).

            We dispense with oral argument because the facts and

legal    contentions      are    adequately      presented     in       the   materials

before   this    court    and    argument      would   not   aid    the       decisional

process.

                                                                                AFFIRMED

                                           2